09/28/2020


   IN THE SUPREME COURT OF THE STATE OF MONTANACase Number: DA 20-0322

                    Supreme Court No. DA 20-0322


TYLER JACK SNIDER,

           Petitioner and Appellant,

     v.

STATE OF MONTANA,

           Respondent and Appellee.


                       GRANT OF EXTENSION


     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until October 28, 2020 to

prepare, file, and serve the Appellant’s Opening brief.




                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                   September 28 2020